Exhibit 10.4
CorePoint Lodging Inc.


April 15, 2020
Dear Keith,
In light of extraordinary circumstances surrounding the COVID-19 crisis and its
impact on our business, you are voluntarily agreeing to (i) a reduction of your
annualized base salary in respect of the period from April 16, 2020 through
December 31, 2020 (the “Applicable Period”) such that your annualized base
salary during the Applicable Period equals $422,702.45 ($24,864.85 per pay
period), less applicable withholding and (ii) receive restricted shares of
CorePoint Lodging Inc. (the “Company”) common stock (the “Restricted Shares”)
granted to you pursuant to the Company’s 2018 Omnibus Incentive Plan (as amended
and/or restated from time to time, the “Omnibus Plan”), pursuant to the grant
notice and award agreement attached hereto as Exhibit A having a value on the
date of grant equal to $140,900.76.
By signing below, you hereby agree and consent (i) to the reduction of your
annualized base salary solely for the Applicable Period (and, for the avoidance
of doubt, at the end of the Applicable Period, your annualized base salary will
automatically increase to its original amount) and receipt of Restricted Shares,
in each case, as described above and (ii) that such reduction of your annualized
base salary during the Applicable Period does not constitute “good reason” or a
“constructive termination” (or term of similar meaning) under any agreement to
which you are a party or any plan in which you participate including, without
limitation, any equity awards granted under the Omnibus Plan or the CorePoint
Lodging Inc. Executive Severance Plan.
Notwithstanding the foregoing, unless prohibited by applicable law or
regulation, for purposes of all of the Company’s compensation and benefit plans,
including, without limitation, calculation of your annual bonus for fiscal year
2020 under the Company’s Section 16 Officer Short Term Incentive Plan and any
severance to which you become entitled, any payments or benefits thereunder will
be calculated using your annualized base salary prior to the reduction
hereunder.
Thank you for your continued leadership and efforts during these difficult and
uncertain times.
            Sincerely,
            CorePoint Lodging Inc.
            /s/ Mark M. Chloupek 
            By: Mark M. Chloupek
            Title: Executive Vice President, Secretary & General
Counsel
        





--------------------------------------------------------------------------------



Acknowledged and agreed:


/s/ Keith A. Cline  
Name: Keith A. Cline
Date: April 22, 2020





